Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-6, 8-16 and 18-20 are pending.

Continued Examination Under 37 CFR 1.114
3.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
 
Claim Rejections - 35 USC § 103
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6, 8-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. (US Patent Application Publication 2019/0005898 with provisional priority date 6/28/2017), herein after referred to as Albrecht, in view of Zhang (US Patent Application Publication 2018/0350308).
Regarding independent claim 1, Albrecht discloses an image display device (abstract) comprising: 
a backlight unit configured to emit light towards a display panel (Figure 1 reference block diagram of parts including backlight 58 comprised within display 14. Figure 5 reference display 14 comprising pixel array 28 described in paragraphs [0044]-[0045] to display images. Figure 5 reference backlight 58 described in paragraphs [0045]-[0046] to provide illumination that passes through the pixel array 28.); 
an illuminance sensor configured to obtain illuminance information associated with an area that is external to the image display device (Figure 1 reference ambient light sensor 32 described in paragraph [0023] to gather/obtain ambient light/illumination measurements/levels/information. Paragraph [0026] describes ambient light levels regards light which varies display glare as the device is moved between indoors and outdoors environments. Display glare is an issue with external light (such as the sun) illuminating the surface of the display. Such a description relates the measured ambient light of the ambient light sensor 32 to regard light that is external to the image display device since light internal to the display would be unable to vary display glare conditions when the device is moved between indoors and outdoors environments.); 
a memory configured to store one or more instructions (figure 1 reference control circuitry 12 described in paragraph [0021] to comprise storage such as hard disk drive storage, nonvolatile memory, etc.); and 
figure 1 reference control circuitry 12 described in paragraph [0021] to comprise processing circuitry to control operation of the device 10. Paragraph [0022] describes the processing circuitry to execute the instructions stored on the memory.) to: 
select a backlight control pattern (KP (figure 12) is described to be adjusted/selected based on ambient light level in paragraphs [0065]-[0066]. Figure 10 and paragraph [0058] further describes varying the KP exampled in dim or bright ambient light.), from a plurality of backlight control patterns (Figure 12 depicts three control patterns 80, 82, and 84 of different line shape lengths. Paragraph [0063] describes the patterns to regard a relationship between a value at system brightness level/information and a value of backlight luminance/brightness. Paragraph [0056] defines KP to be the threshold for applying PWM or analog diming schemes for the backlight.) including different shapes stored in the memory (Paragraph [0070] describes the knee points KP (depicted in figure 12) to be stored in device 10), corresponding to the obtained illuminance information (KP is described to be adjusted based on ambient light level in paragraphs [0065]-[0066].), that maps brightness settings of a frame and a duty cycle (paragraph [0050] describes the backlight light sources 64 to be adjusted via a PWM scheme which is adjusted by varying the duty cycle) of a signal for controlling the backlight unit (Figure 11 depicts mapping of displaying brightness settings vs KP (including PWM (paragraph [0062]) and duty cycle (paragraph [0050)]). Figure 12 depicts three control patterns 80, 82, and 84 which map KP to backlight luminance. Paragraphs [0057] describes determining KP based on brightness settings such as user-defined, ambient light level, power operating mode, and a combination of these factors or other considerations.); and
paragraph [0050] describes the backlight light sources 64 to be adjusted via a PWM scheme which is adjusted by varying the duty cycle).
Albrecht discloses brightness settings including user defined, ambient light level, power operating mode, and/or a combination of these factors including other considerations (paragraph [0057]). Albrecht further discloses mapping said brightness settings of a frame to a duty cycle (paragraphs [0050] and figure 11). While Albrecht discloses to acquire average pixel level (APL) data of a frame (Paragraph [0034] describes content generators to generate content for display on a pixel array is provided with a luminance value mapping engine referred to as tone mapping engine 25 which indicates how content generators should map content luminance values to display luminance values. Paragraph [0040] specifically describes tone mapping engine 24 to specifically select a desired tone mapping curve based on average pixel luminance (along with other conditions including low power mode and user defined settings).), Albrecht does not specifically link APL to brightness settings. Therefore, Albrecht does not specifically disclose mapping APL of a frame and a duty cycle of a signal for controlling the backlight unit. 
Zhang discloses to select a backlight control pattern, from a plurality of backlight control patterns (paragraph [0040] describes adjustment of global dimming signal applied to a backlight controller is generated based on input form a user, a backlight mode selection, or a combination of ambient light factors) including different shapes [ ], corresponding to the obtained illuminance information (Figure 8a reference backlight controller comprising Gain described in paragraph [0056] to regard ambient light), that maps average pixel level (APL) data of a frame and a duty cycle of a signal for controlling the backlight unit (Figure 8a reference gain applied to APL shown in figure 8b to be mapped against peak luminance gain. Paragraph [0059] describes a plurality of mappings occur due to regional distributions (depicted for example in figures 4a-4c) with different shapes including smooth at regions located at the edge of the display compared with the middle of the display.  Figure 8a and paragraph [0062] describes after the gain is applied to the APL the signal is output to a PWM driver. Paragraph [0040] describes to generate a duty cycle of the PWM based on backlight luminance. Thereby describing a mapping relationship between the APL and duty cycle of a signal used to control the backlight.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Albrecht’s acquired APL with the known technique being utilized a brightness setting mapped against a duty cycle of a signal for controlling the backlight unit yielding the predictable results of producing amore visually stereoscopic effect as disclosed by Zhang (paragraph [0059]).
Regarding claim 2, Albrecht discloses the image display device of claim 1, wherein the processor is further configured to execute the one or more instructions to: identify the plurality of backlight control patterns based on a screen mode of the image display device (paragraph [0057] describes modifying KP to accommodate a normal power operating mode and a low power operating mode and/or ambient light level).
Regarding claim 3, Albrecht discloses the image display device of claim 1, wherein the processor is further configured to execute the one or more instructions to: compare the illuminance information with a first threshold value; and select the backlight control pattern based on comparing the illuminance information with the first threshold value (figure 10 and paragraph [0058] describes modifying KP for lower brightness settings in dim ambient light and KP is modified for higher brightness settings in bright ambient light. It is inherent in the description of detecting bright/dim ambient light that a threshold or value be identified in order for the sensor to perform the function of sensing the difference between bright and dim ambient light.). 
Regarding claim 4, Albrecht discloses the image display device of claim 3, wherein the processor is further configured to execute the one or more instructions to: compare the illuminance information with the first threshold value and a second threshold value; and 
change the brightness of the backlight unit based on a first backlight control pattern corresponding to a low-illuminance environment based on the illuminance information being less than the first threshold value; 
change the brightness of the backlight unit based on a second backlight control pattern corresponding to a medium-illuminance environment based on the illuminance information being greater than or equal to the first threshold value and less than or equal to the second threshold value; or 
change the brightness of the backlight unit based on a third backlight control pattern corresponding to a high-illuminance environment based on the illuminance information being greater than the second threshold value (figure 12 depicts three backlight control patterns 80, 82, and 84. Figure 10 and paragraph [0058] describes switching between KP1 to KP10 regards a switch of detected ambient light dim to bright. This describes KP5 to regard an ambient light level of moderate as described similarly in figure 3 and paragraph [0038]. As described above in regards to identifying two brightness levels dim and bright, it is inherent that a threshold exists between those two values to perform the function of identifying them as different values. Therefore, in the same manner, in identifying dim, moderate, and bright ambient light at minimum two thresholds are inherent to identify the different between the three values. It is noted what would not be considered inherent is the particular values of those thresholds. However, no such detail is current claimed beyond the existence of the thresholds themselves.). 
Regarding claim 5, Albrecht discloses the image display device of claim 1, wherein the brightness of the backlight unit increases as a value of the duty cycle increases (figure 7 and paragraphs [0051]-[0052] describes the PWM scheme of the backlight such that the duty cycle/pulse duration increases to increase brightness.).
Regarding claim 6, Albrecht discloses the image display device of claim 5, wherein the plurality of backlight control patterns comprise patterns in which the duty cycle of the signal represents a same value in a section where the brightness information of the frame is less than or equal to a threshold value (The intent of the claim is that the PWM remains the same between successive pulses if the value is equal to or less than a threshold. However, there is a plurality of issues with the claim language. The “same value”, “section”, and “threshold value” and how the signal represents the value is not defined within the claim. The broadest most reasonable interpretation regards the PWM digital signal to be a digital value (first PWM pulse) at a particular instance of time (first pulse output period) and that a second digital value (second PWM pulse) is equal to the first digital value (represents a same value) when the second digital value is output (section)(second pulse output period) when (where) the digital value is equal to the threshold. This is simplified to: the PWM signal equaling the threshold and therefore requires no change making the two pulses the same as claimed.). 
Regarding claim 8, Albrecht discloses the image display device of claim 1, wherein the processor is further configured to execute the one or more instructions to: change the brightness of the backlight unit based on a user input; store adjusted brightness information of the backlight unit based on a user input; and adjust the plurality of backlight control patterns based on the stored adjusted Figure 10 and paragraph [0058] describes to adjust the backlight control patterns (depicted in figure 12) regarding KP based on user inputs and/or ambient light. Paragraph [0060] that the curve of adjustment of figure 10 may be stored in the device.). 
Regarding claim 9, Albrecht discloses the image display device of claim 8, wherein the processor is further configured to: execute the one or more instructions to change the plurality of backlight control patterns by using at least one neural network (The definition of neural network regards a series of algorithms that endeavors to recognize underlying relationships in a set of data through a process that mimics the way the human brain operates. Claiming “neural network” with no definition of operation or creation implies the broadest most reasonable interpretation regarding the definition of neural network itself to be applied. In this particular case, paragraph [0058] of prior art Albrecht discloses the series of algorithms of detecting dim ambient light for automatically lower brightness settings and relates this to a user perform the function of lowering brightness (via input) when the human user detects dim ambient light. This describes a neural network in adjusting backlight control patterns.). 
Regarding claim 10, Albrecht discloses the image display device of claim 8, wherein the processor is further configured to execute the one or more instructions to: change the plurality of backlight control patterns based on an amount of the stored adjusted brightness information of the backlight unit being greater than or equal to a threshold value (As stated in regards to claim 6, claiming an undefined/arbitrary amount to be equal to an undefined threshold comprises the broadest most reasonable interpretation that the value is itself or equal to itself. Prior art Albrecht discloses in paragraph [0060] to store the function representing the curve of figure 10 utilized in figure 12 so that the control circuitry can calculate the desired KP based on the current system brightness setting). 
independent claim 11, Albrecht discloses a method of operating an image display device (abstract), the method comprising: 
obtaining illuminance information associated with an area that is external to the image display device (Figure 1 reference ambient light sensor 32 described in paragraph [0023] to gather/obtain ambient light/illumination measurements/levels/information. Paragraph [0026] describes ambient light levels regards light which varies display glare as the device is moved between indoors and outdoors environments. Display glare is an issue with external light (such as the sun) illuminating the surface of the display. Such a description relates the measured ambient light of the ambient light sensor 32 to regard light that is external to the image display device since light internal to the display would be unable to vary display glare conditions when the device is moved between indoors and outdoors environments.); 
selecting a backlight control pattern (KP (figure 12) is described to be adjusted/selected based on ambient light level in paragraphs [0065]-[0066]. Figure 10 and paragraph [0058] further describes varying the KP exampled in dim or bright ambient light.), from a plurality of backlight control patterns (Figure 12 depicts three control patterns 80, 82, and 84 of different line shape lengths. Paragraph [0063] describes the patterns to regard a relationship between a value at system brightness level/information and a value of backlight luminance/brightness. Paragraph [0056] defines KP to be the threshold for applying PWM or analog diming schemes for the backlight.) including different shapes stored in the image display device (Paragraph [0070] describes the knee points KP (depicted in figure 12) to be stored in device 10), corresponding to the obtained illuminance information (KP is described to be adjusted based on ambient light level in paragraphs [0065]-[0066].), that maps brightness settings of a frame and a duty cycle (paragraph [0050] describes the backlight light sources 64 to be adjusted via a PWM scheme which is adjusted by varying the duty cycle) of a signal for controlling a backlight unit (Figure 11 depicts mapping of displaying brightness settings vs KP (including PWM (paragraph [0062]) and duty cycle (paragraph [0050)]). Figure 12 depicts three control patterns 80, 82, and 84 which map KP to backlight luminance. Paragraphs [0057] describes determining KP based on brightness settings such as user-defined, ambient light level, power operating mode, and a combination of these factors or other considerations.); and
changing a brightness of the backlight unit by applying a signal having the identified duty cycle (paragraph [0050] describes the backlight light sources 64 to be adjusted via a PWM scheme which is adjusted by varying the duty cycle).
Albrecht discloses brightness settings including user defined, ambient light level, power operating mode, and/or a combination of these factors including other considerations (paragraph [0057]). Albrecht further discloses mapping said brightness settings of a frame to a duty cycle (paragraphs [0050] and figure 11). While Albrecht discloses to acquire average pixel level (APL) data of a frame (Paragraph [0034] describes content generators to generate content for display on a pixel array is provided with a luminance value mapping engine referred to as tone mapping engine 25 which indicates how content generators should map content luminance values to display luminance values. Paragraph [0040] specifically describes tone mapping engine 24 to specifically select a desired tone mapping curve based on average pixel luminance (along with other conditions including low power mode and user defined settings).), Albrecht does not specifically link APL to brightness settings. Therefore, Albrecht does not specifically disclose mapping APL of a frame and a duty cycle of a signal for controlling the backlight unit. 
Zhang discloses to select a backlight control pattern, from a plurality of backlight control patterns (paragraph [0040] describes adjustment of global dimming signal applied to a backlight controller is generated based on input form a user, a backlight mode selection, or a combination of ambient light factors) including different shapes [ ], Figure 8a reference backlight controller comprising Gain described in paragraph [0056] to regard ambient light), that maps average pixel level (APL) data of a frame and a duty cycle of a signal for controlling the backlight unit (Figure 8a reference gain applied to APL shown in figure 8b to be mapped against peak luminance gain. Paragraph [0059] describes a plurality of mappings occur due to regional distributions (depicted for example in figures 4a-4c) with different shapes including smooth at regions located at the edge of the display compared with the middle of the display.  Figure 8a and paragraph [0062] describes after the gain is applied to the APL the signal is output to a PWM driver. Paragraph [0040] describes to generate a duty cycle of the PWM based on backlight luminance. Thereby describing a mapping relationship between the APL and duty cycle of a signal used to control the backlight.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Albrecht’s acquired APL with the known technique being utilized a brightness setting mapped against a duty cycle of a signal for controlling the backlight unit yielding the predictable results of producing amore visually stereoscopic effect as disclosed by Zhang (paragraph [0059]).
Regarding claim 12, Albrecht discloses the method of claim 11, further comprising: identifying the plurality of backlight control patterns based on a screen mode of the image display device (paragraph [0057] describes modifying KP to accommodate a normal power operating mode and a low power operating mode and/or ambient light level).
Regarding claim 13, Albrecht discloses the method of claim 11, wherein the selecting the backlight control pattern comprises: comparing the illuminance information with a first threshold value; and selecting the backlight control pattern figure 10 and paragraph [0058] describes modifying KP for lower brightness settings in dim ambient light and KP is modified for higher brightness settings in bright ambient light. It is inherent in the description of detecting bright/dim ambient light that a threshold or value be identified in order for the sensor to perform the function of sensing the difference between bright and dim ambient light.). 
Regarding claim 14, Albrecht discloses the method of claim 13, further comprising: comparing the illuminance information with the first threshold value and a second threshold value; and selecting a first backlight control pattern corresponding to a low-illuminance environment based on the illuminance information being smaller than the first threshold value; selecting a second backlight control pattern corresponding to a medium-illuminance environment based on the illuminance information being greater than or equal to the first threshold value and less than or equal to the second threshold value; or selecting a third backlight control pattern corresponding to a high-illuminance environment based on the illuminance information being greater than the second threshold value (figure 12 depicts three backlight control patterns 80, 82, and 84. Figure 10 and paragraph [0058] describes switching between KP1 to KP10 regards a switch of detected ambient light dim to bright. This describes KP5 to regard an ambient light level of moderate as described similarly in figure 3 and paragraph [0038]. As described above in regards to identifying two brightness levels dim and bright, it is inherent that a threshold exists between those two values to perform the function of identifying them as different values. Therefore, in the same manner, in identifying dim, moderate, and bright ambient light at minimum two thresholds are inherent to identify the different between the three values. It is noted what would not be considered inherent is the particular values of those thresholds. However, no such detail is current claimed beyond the existence of the thresholds themselves.). 
Regarding claim 15, Albrecht discloses the method of claim 11, wherein the brightness of the backlight unit increases as a value of the duty cycle increases (figure 7 and paragraphs [0051]-[0052] describes the PWM scheme of the backlight such that the duty cycle/pulse duration increases to increase brightness.).
Regarding claim 16, Albrecht discloses the method of claim 15, wherein the plurality of backlight control patterns comprise patterns in which the duty cycle of the signal represents a same value in a section where the brightness information of the frame is less than or equal to a threshold value value (The intent of the claim is that the PWM remains the same between successive pulses if the value is equal to or less than a threshold. However, there is a plurality of issues with the claim language. The “same value”, “section”, and “threshold value” and how the signal represents the value is not defined within the claim. The broadest most reasonable interpretation regards the PWM digital signal to be a digital value (first PWM pulse) at a particular instance of time (first pulse output period) and that a second digital value (second PWM pulse) is equal to the first digital value (represents a same value) when the second digital value is output (section)(second pulse output period) when (where) the digital value is equal to the threshold. This is simplified to: the PWM signal equaling the threshold and therefore requires no change making the two pulses the same as claimed.).
Regarding claim 18, Albrecht discloses the method of claim 11, further comprising: receiving a user input for adjusting the brightness of the backlight unit; changing the brightness of the backlight unit based on the user input; storing adjusted brightness information of the backlight unit based on adjusting the brightness of the backlight unit; and adjusting the plurality of backlight control Figure 10 and paragraph [0058] describes to adjust the backlight control patterns (depicted in figure 12) regarding KP based on user inputs and/or ambient light. Paragraph [0060] that the curve of adjustment of figure 10 may be stored in the device.). 
Regarding claim 19, Albrecht discloses the method of claim 18, wherein the changing of the plurality of backlight control patterns comprises adjusting the plurality of backlight control patterns by using at least one neural network (The definition of neural network regards a series of algorithms that endeavors to recognize underlying relationships in a set of data through a process that mimics the way the human brain operates. Claiming “neural network” with no definition of operation or creation implies the broadest most reasonable interpretation regarding the definition of neural network itself to be applied. In this particular case, paragraph [0058] of prior art Albrecht discloses the series of algorithms of detecting dim ambient light for automatically lower brightness settings and relates this to a user perform the function of lowering brightness (via input) when the human user detects dim ambient light. This describes a neural network in adjusting backlight control patterns.). 
Regarding claim 20, Albrecht discloses the method of claim 18, wherein the changing of the plurality of backlight control patterns comprises adjusting the plurality of backlight control patterns based on an amount of the stored adjusted brightness information of the backlight unit being greater than or equal to a threshold value (As stated in regards to claim 6, claiming an undefined/arbitrary amount to be equal to an undefined threshold comprises the broadest most reasonable interpretation that the value is itself or equal to itself. Prior art Albrecht discloses in paragraph [0060] to store the function representing the curve of figure 10 utilized in figure 12 so that the control circuitry can calculate the desired KP based on the current system brightness setting). 

Response to Arguments
5.		Applicant's arguments filed 3/22/2021 have been fully considered and relate towards newly amended subject matter. Previously cited prior art Albrecht does not specifically link APL to brightness settings. Therefore, Albrecht does not specifically disclose mapping APL of a frame and a duty cycle of a signal for controlling the backlight unit. However, further search has provided newly cited prior art Zhang which is utilized above in combination with Albrecht to reject the subject matter. This action is non-final.

Conclusion
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622